On Motion for Rehearing.
Mr. Chief Justice Bean
delivered the opinion.
10. It is insisted that, because there was no evidence tending to show that Demás carried at the time of the riot a dangerous weapon, he can be punished only by imprisonment in the county jail or by fine. The statute providing the punishments for riot is as follows:
“If any person shall be guilty of participating in any riot, such person, upon conviction thereof, shall be punished as follows:
(1) If any felony or misdemeanor was committed in the course of such riot, such person shall be punished in the same manner as a principal in such crime;
(2) If such person carried, at the time of such riot, any species of dangerous weapon, or was disguised, or encouraged *182or solicited other persons who participated in the riots to acts of force or violence, such person 'shall be punished by imprisonment in the penitentiary not less than three nor more than fifteen years;
(3). In all other cases, such person shall be punished by imprisonment in the county jail not less than three months nor more than one year, or by fine not less than fifty nor more than five hundred dollarsB. & C. Comp. § 1914.
Under this statute, if a felony or misdemeanor'is committed in the course of a riot, any person participating therein is to be punished in the samé manner as a principal’in such felony or misdemeanor, or if the person participating in the riot carries a dangerous weapon at the time, he shall be punished by'imprisonment in the penitentiary not less than three nor more than 15 years. In all other eases — that is, where no felony or misdemeanor is committed or where the defendant does not carry a dangerous' weapon — the punishment shall be' by imprisonment in the county jail or by finé.
Now, in this case the indictment and the proofs show that in the course of the riot an assault with a dangerous weapon was committed upon Woodson and McCulloch, which constituted either a felony’ or a misdemeanor, and therefore the punishment of any person participating in such riot was the same as that provided by Section 1771, B. & C. Comp., for an assault with a dangerous weapon, which is by imprisonment in the penitentiary not less than six months nor more than ten years, or by imprisonment in the county jail not less than one month nor more than one year, or by fine not less than $100 nor more than $1,000. It seems to us clear, therefore, that the defendant Demás was subject to imprisonment /in the penitentiary, although he did not carry, at the time of the riot a dangerous weapon. He was present, aiding, assisting and encouraging his codefendants to commit an assault with a dangerous weapon, and is liable as a principal. The petition is denied.
Aeeirmed : Rehearing Denied.